Supreme T_nnrt n’f Beninckg

2017- SC- 000241 -KB

7 BRYAN EDWARD BENNETT MOVANT
KBA NO. 87888 '

V. h IN. SUPREME COURT d

KENTUCKY BAR ASSOCIATION ' RESPONDENT
OPINION AND ORDER

Movant, Bryan Edward Bennett, admitted to the practice of law _on
October 29, 1999, moves this Court for a public reprimand Movant’s_
Kentucky Bar Association (“KBA”) member number is 87888 and his bar roster
address is l4lO. Versailles Road, Lexington, Kentucky 40504.

In duly of 2014,. Ortencia Quintana Orozco retained Movant to assist her
in obtaining .an adjustment of her immigration status. Ms. Orozco remitted
payment to Movant in the amount of $3,025.00. Movant was inexperienced in
immigration status adjustment and Was unaware that Ms. Orozco_’s “priority
date" did not fall within the mandated -timeframe. Consequently, on January
13, 20'15, the United States Customs and Immigration Service (“USCIS”) issued
a Notice of Action rejecting Ms. Orozco’s adjustment status application, as her
priority date was not'current. USCIS returned-the application and filing fees to '_

Movant.' However, Movant failed to refund Ms. Orozco any funds. After

learning of the lapplication’s rejection, Ms. Orozco attempted to call Movant, but
Was' unable to Speak with him personally. Ms. Orozco also appeared at
Movant’s office and was told that he was unavailable -

On August 22, 2016, the Fay,ette;County Sheriff personally served
'Movant with a Bar Complaint and a request for additional information. On-
' November 28, 2016, the In'quiry'_Commission issued.a-siX-count Charge against
Movant, which was subsequently amended on April 13, 2017 . The Amended
Charge alleged the following violations of the Rules of Professional Conduct:
Count I, SCR 3.130-1.3 l.(failure to diligently represent client); Count II, SCR
3.130-1.4(a)[4) (failure to promptly comply with reasonable requests for
information); Count III, SCR 3`.l30-l.4(b) (failure to explain a matter to permit
client to make an informed decision); Count I\./,,SCR 3.130-1.1b(a) (failure to
hold client’s property separately from own property); Count V, SCR 3.130-
`1.16(d)' (failure to take steps reasonably practicable to protect client’s interest
upon termination); Count VI,.SCR 3413@8.1(b) (failure to respond to a lawful
demand for information from a disciplinary authority).

Movant admits to the misconduct as described in the Ame_nded Charge.
In an effort to resolve this disciplinary action, Movant has since repaid Ms.
- Orozco-and negotiated a sanction with the Ofiice of Bar- Counsel pursuant to
SCR 3.480(2}. The discipline the parties request is for this Court to publicly
reprimand Movant for his misconduct The KBA agrees that the recommended
discipline is appropriate and supported by similar cases. . In support of its

position, the KBA directs the Court to Riley v`. Kentucky Bar Ass’n, 262 S.W.3d .

` 2

203 (Ky. 2008), Kentucky BarAsS'n v. Noble, 118 S.W.3d 586 (Ky. 2003), and

_Parker v. Kentucky Bar Ass.’n, 390 S.W.3d 792 (Ky. 2013).
It is in this Court’s discretion to accept the negotiated sanction.

'Anderson v. Kentucky Bar Ass’n, 262 S.W.3d 636, 638 (Ky. 2008). In light of '
the aforementioned_cases, which present similar discipline imposed for

analogous misconduct, this Court finds that the consensual discipline `_

proposed by Movant and agreed to by the KBA is appropriate Therefore,

Movant’s motion for a public reprimand is hereby granted. -

ACCORDINGLY, IT ls o`RDERED_THAT:
1. 'Movant, Bryan Edward Bennett, KBA Member No. 87888, is hereby

publicly reprimanded for his violations of SCR 3.130-1.3, SCR 3.130-
i.4(a)(4), sCR 3.130-1.4(b), SCR 3.130~1.15(3), scR 3.130-1.16(d), and
scR 3.130-8.1(b). `

2. Pursuant to SCR 3.450, Movant is, directed to pay all costs associated
with these disciplinary proceedings in the amount of $141.25, for which

execution may issue from this Court upon finality of this Order.

All sitting. All concur.

EN'FERED: August24,1017. Q€ 2 :z

elkst JUsTIcE